THE THIRTEENTH COURT OF APPEALS

                                    13-22-00353-CV


                           In the Interest of B.P., Jr. a child


                                 On Appeal from the
                 County Court at Law No. 5 of Nueces County, Texas
                     Trial Court Cause No. 2020-FAM-61232-5


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. Costs of the appeal are adjudged

against the appellee.

      We further order this decision certified below for observance.

December 15, 2022